Title: To Alexander Hamilton from George Clinton, 29 February 1804
From: Clinton, George
To: Hamilton, Alexander



Albany 29th February 1804
Sir

This is the first moments leisure I have had to answer your Letter of the 27th Instant which was handed to me yesterday. I have carefully perused the Papers it inclosed under the signature of Mr. James Kane and find the statement of the transaction aluded to as admitted by Judge Purdy to be correct as far as my Name is implicated, and I believe it contains as reduced by Judge Purdy the substance of all the Conversation that passed between him and me on that Subject. I recollect to have mentioned to him that I had seen the Copy of a Letter similar to the one mentioned in the Statement on or about the Time the Convention which formed our Federal Constitution was sitting. This Copy was put into my Hands by the late General Malcom who informed me he had received it from Connecticut. It was without signature or direction.
I have the Honor to be   Your most Obedient Servant

Geo Clinton
General Hamilton

